TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00480-CR



                                     Edgar Penaloza, Appellant

                                                   v.

                                    The State of Texas, Appellee


              FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
            NO. C-1-CR-15-217692, HONORABLE MIKE DENTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Edgar Penaloza was convicted of possession of marihuana on May 3, 2016.

He filed his notice of appeal on July 15, 2016. Although his notice of appeal states that a motion for

new trial was filed on May 27, no such motion was filed in the underlying cause,1 making the notice

of appeal due no later than June 2. See Tex. R. App. P. 26.2(a)(1) (notice of appeal due within thirty

days of date sentence is imposed in open court).

                We therefore dismiss the appeal for want of jurisdiction. See Castillo v. State,

369 S.W.3d 196, 198 (Tex. Crim. App. 2012) (“Timely filing of a written notice of appeal is a

jurisdictional prerequisite to hearing an appeal. If a notice of appeal is not timely filed, the court of

appeals has no option but to dismiss the appeal for lack of jurisdiction.”).


        1
          Penaloza was also convicted on the same day of assault–family violence in trial court cause
number C-1-CR-15-217691. A motion for new trial was filed in that cause alone, making arguments
specific to the assault charge and making no assertions relevant to the possession charge.
                                           ___________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: July 22, 2016

Do Not Publish




                                                2